   Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 1 of 9



           IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


 TITUS JONES,                         *


      Plaintiff,                      *
                                      *


                                      *           CV 118-206
           V.                         *

                                      *

 SHUNYA POOLE,                        ★


      Defendant




                                 ORDER




     Before the Court is Plaintiff's motion for partial summary

judgment and joinder.       (Doc. 58.)        For the following reasons.

Plaintiff's motion is DENIED.




                                I. BACKGROUND


     Plaintiff    filed   the    underlying   lawsuit   against   Defendant

asserting claims for trespass, damage to real estate, the granting

of easements, and adverse possession as to a disputed property.

(Compl., Doc. 1, at 1, 5-6.)       There is a related quiet title state

court proceeding, Jones, et al. v. Jones, et al.. No. 19CV0015,

filed February 13, 2019, pending in the Superior Court of Wilkes

County, Georgia.    (Notice of Parallel State Court Action, Doc. 6.)

On September 30, 2019, the Court denied Defendant's motion to stay
      Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 2 of 9



the federal court action finding that although the federal and

state cases are related, they are not "parallel" for the purpose

of abstention.     (Sept. 30, 2019 Order, Doc. 39, at 7-9.)        Further,

the Court dismissed Lisa Dozier as a party to the action because

no allegations in the Complaint were attributable to her. (^. at

5.)    The Order also denied Plaintiff's motions for joinder and

summary judgment, finding Plaintiff failed to establish joinder as

proper and Plaintiff's motion for summary judgment lacked any

statement of material facts, in violation of Local Rule 56.1.             (Id.

at 10-11.)    On March 31, 2020, the Court denied Plaintiff's motions

to stay state court order, construing the motion as a motion to

enjoin the Wilkes County proceeding, and for an expedited hearing

and status conference.      (Mar. 31, 2020 Order, Doc. 53, at 1.)          The

Court found the state court proceeding and this proceeding may

peacefully coexist due to their different objections.           (^. at 9.)



                      II. PARTIAL SUMMARY JUDGMENT


A. Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56, motions for partial

summary judgment are granted "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."        Fed. R. Civ. P. 56(a).    "An issue

of fact is ^material' if . . . it might affect the outcome of the

case . . . [and it] is 'genuine' if the record taken as a whole
   Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 3 of 9



could lead a rational trier of fact to find for the nonmoving

party."   Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60

(11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998

(11th Cir. 1992)).       The Court must view factual disputes in the

light most favorable to the non-moving party, Matsushita Elec.

Indus. Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and

must draw "all justifiable inferences in [the non-moving party's]

favor."    United States v. Four Parcels of Real Prop., 941 F.2d

1428, 1437 (11th Cir. 1991) (en banc) (internal punctuation and

citations omitted).      The Court should not weigh the evidence or

determine credibility.      Anderson, 477 U.S. at 255.

     "When the moving party has the burden of proof at trial, that

party must show affirmatively the absence of a genuine issue of

material fact: it must support its motion with credible evidence

          that   would   entitle   it   to   a   directed   verdict   if   not


controverted at trial."     Preis v. Lexington Ins. Co., 508 F. Supp.

2d 1061, 1067 (S.D. Ala. 2007), aff'd, 279 F. App'x 940 (11th Cir.

2008) (internal citations omitted).          Therefore, "the moving party

must show that, on all the essential elements of its case on which

it bears the burden of proof, no reasonable jury could find for

the nonmoving party."     Id. (citing Four Parcels of Real Prop., 941

F.2d at 1438).
   Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 4 of 9



     If the moving party "fails to discharge the initial burden,

then the motion must be denied and the court need not consider

what, if any, showing the non-movant has made."                 Fitzpatrick v.

City of Atlanta, 2 F.3d 1112, 1116 {11th Cir. 1993) (citing Clark

V. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991)).                   It

is therefore only after the moving party has sufficiently carried

its burden that the Court will turn to the non-movant to show the


existence of a genuine issue of material fact.               Id.

     In addition, the Southern District of Georgia's Local Rules

require:

     [I]n addition to the brief, there shall be annexed to
     the motion a separate, short, and concise statement of
     the   material   facts   as   to   which   it   is   contended    there
     exists no genuine dispute to be tried as well as any
     conclusions of law thereof.          Each statement of material
     fact shall be supported by a citation to the record.
     All material facts set forth in the statement required
     to be served by the moving party will be deemed to be
     admitted unless controverted by a statement served by
     the opposing party.

L.R. 56.1, S.D. Ga.     Therefore, the moving party must provide the

Court with a clear and concise statement of the material facts.


"Parties may not, by the simple expedient of dumping a mass of

evidentiary material into the record, shift to the Court the burden

of identifying evidence supporting their respective positions."

Preis, 508 F. Supp. 2d at 1068.            Essentially, the Court has no

duty "to distill every potential argument that could be made based

upon the materials before it on summary judgment."                    Id. (citing
   Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 5 of 9



Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th

Cir. 1995)).    Accordingly, the Court will only review the materials

the parties have specifically cited and the legal arguments they

have expressly advanced.     See id.

     In this action, the Clerk of Court gave Defendant notice of

the motion for summary judgment and informed her of the summary

judgment rules, the right to file affidavits or other materials in

opposition, and the consequences of default.       (Doc. 59.)     For that

reason, the notice requirements of Griffith v. Wainwright, 772

F.2d 822, 825 (11th Cir. 1985) (per curiam), are satisfied.              The

time for filing materials in opposition has expired, the issues

have been briefed, and the motion is now ripe for consideration.

B. Discussion


     1. Dismiss State Court Action / Takings Clause Claim

     Plaintiff asserts he has "experienced extreme bias by the

state court and request[s] that this court dismiss the state court

case and adjudicate this case in federal court."       (Doc. 58, at 1.)

As the Court found in its March 31, 2020 Order, "[t]he related

state   court   proceeding   may   peacefully   co-exist   with   this    in

personam federal proceeding."       (Mar. 31, 2020 Order, at 9.)         The

Court found the anti-injunction act prohibited it from enjoining

the state court action.      Based on its prior analysis, the Court

finds no reason to entertain the request again here.         Plaintiff's

request to dismiss the state court action is DENIED.
   Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 6 of 9



     Further, Plaintiff asserts this action should be continued in

federal court because county officials took his private property,

thereby asserting a Takings Clause claim.           {Doc. 58, at 9.)        This

claim was not raised in Plaintiff's Complaint or prior motions in

this case.   "At the summary judgment stage, the proper procedure

for plaintiffs to assert a new claim is to amend the complaint in

accordance with Fed. R. Civ. P. 15(a).          A plaintiff may not amend

[his] complaint through argument in a brief . . . ."                Gilmour v.

Gates,   McDonald   &   Co.,   382   F.3d   1312,   1315   (11th    Cir.   2004)

(citations omitted).      Therefore, it is improper for Plaintiff to

assert this new Takings Clause claim at this stage.                If he wishes

to assert such a claim, it will require him to file an amended

complaint with the Court.

     2. Partial Summary Judgment Motions

     Plaintiff moves for partial summary judgment because he has

ownership through adverse possession. Defendant's claims of fraud

do not terminate his prescriptive title, Defendant's claims of

erroneous survey do not terminate his deed and expressed easement,

and the easement by necessity prevents Plaintiff's property from

being landlocked and provides access to a water-well.                (Doc. 58,

at 11, 13, 16, 18.)

     As noted above, in order to file a proper motion for summary

judgment, the Local Rules of this Court require the moving party

provide a separate, short, and concise statement of the material
      Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 7 of 9



facts as to which it is contended there exists no genuine dispute

to be tried as well as any conclusions of law thereof.                     See L.R.

56.1, S.D. Ga.         The Rule also requires each statement of material

fact to be supported by a citation to the record.                    Id.     In the

Court's prior Order, it denied Plaintiff's motion for summary

judgment for failure to comply with the Local Rules.                  (Sept. 30,

2019 Order, at 10.)           The Plaintiff's motion there did not have a

statement of undisputed facts, and the Court provided instructions

that    "[i]n   future    motions,      including   any   motions    for    summary

judgment. Plaintiff is advised to heed the Local Rules."                    (Id. at

11.)    In the present motion, Plaintiff again failed to comply with

the    Local   Rules.     The   Court   notes   that   Plaintiff    did    attach   a


number of exhibits and stated in his motion that "[t]he submitted

statements      of    facts   from   the   defendant's    parallel    case,     the

defendant's exhibits, the plaintiff's emails and the plaintiff

exhibits, establish that there is no genuine issue of material

fact . . . "         (Doc. 58, at 8), but this is not compliant with the

requirements of the Local Rules.            It is not the duty of the Court

to filter through all facts of the case to determine which facts

support Plaintiff's motion, especially when there is no citation

to the record, as required by L.R. 56.1.               See Preis, 508 F. Supp.

2d at 1068 (holding that a party dumping evidentiary material into

the record does not shift the burden to the Court to identify

evidence to support the party's position).                The Eleventh Circuit
      Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 8 of 9



has held that "although we are to give liberal construction to the

pleadings of pro se litigants, we nevertheless have required them

to conform to procedural rules."            Albra v. Advan, Inc., 490 F.3d

826, 829 (11th Cir. 2007) (quoting Loren v. Sasser, 309 F.3d 1296,

1304 (11th Cir. 2002)) (internal quotations omitted).                The Court

has previously told Plaintiff of his duty to comply with the Local

Rules of the Court, and therefore his failure to do so in this

case justifies denial of his motion.

       Since Plaintiff has not carried his burden for a motion for

summary    judgment,    the   Court   finds    no    reason   to   address   the

arguments made by the non-moving party.              See Fitzpatrick, 2 F.3d

at 1116.     Based on the foregoing. Plaintiff's motion for partial

summary judgment is DENIED.



                                III. JOINDER


       Plaintiff requests the joinder of Lisa Dozier and Cindy Godwin

for violation of his fundamental right under the Takings Clause of

the   Fifth Amendment.        (Doc.   58,   at 1.)        As explained   above,

Plaintiff     cannot   assert   new   claims    in    a   motion   for   summary

judgment, therefore his Taking Clause claim is improper here.

Based on this, the joinder of these parties is also improper and

is therefore DENIED AS MOOT.
   Case 1:18-cv-00206-JRH-BKE Document 62 Filed 01/27/21 Page 9 of 9



                                IV. CONCLUSION


        For   the   foregoing   reasons,   IT    IS   HEREBY   ORDERED   that

Plaintiff's Motion for Partial Summary Judgment and Joinder (Doc.

58) is DENIED.

        ORDER ENTERED at Augusta, Georgia, this/'^^/^^'^^y of January,
2021.




                                     J.          "I^ALL, CH^F 'JUDG]
                                     UNITED STATES DISTRICT COURT
                                     -SOniHEitN DISTRICT OF GEORGIA
